Citation Nr: 1450815	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-18 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a heart disability, to include coronary artery disease, atherosclerotic heart disease, acute myocardial infarction, and ischemic heart disease, and to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  Both at the hearing and in March 2014 the Veteran's representative submitted additional evidence along with signed waivers of RO consideration of the evidence.  This evidence is therefore accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2014).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran served in the Republic of Vietnam as defined by VA for the purpose of presumptive exposure to herbicides, or was exposed to herbicides during active duty.

2.  The competent, probative evidence does not demonstrate that a current heart disability is related to active duty, to include exposure to herbicides, or manifested to a compensable degree within one year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An August 2010 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

The duty to assist the Veteran has also been satisfied in this case.  The evidence includes the Veteran's personnel records, service treatment records, private treatment records, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was not provided a VA examination pursuant to his claim of entitlement to service connection for a heart disability; however, the Board finds that VA was not obligated to provide an examination in this case.  Generally, a VA medical examination is required for a service connection claim only when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The record demonstrates the Veteran has a current heart disability.  However, the evidence does not support that the Veteran was exposed to herbicides in service or that he was physically present in the Republic of Vietnam.  Additionally, there is no competent evidence suggesting a relationship between the Veteran's current heart disability and any exposure to herbicides.  Further, his service treatment records do not demonstrate complaints of or treatment for a heart disability or symptoms thereof during his active duty service.  As a result, the Board finds the evidence does not demonstrate that an in-service, event, injury, or disease occurred relevant to the Veteran's heart disability or that the Veteran's heart disability is otherwise related to active duty.  See VAPOGCPREC 27-97, 72 Fed. Reg. 63604 (1997); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Consequently, a VA examination is not warranted.  McLendon, 20 Vet. App. at 83.  

The Federal Circuit has also addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279 

Here, there is no medically competent evidence of heart disease in service or any other event in service since the Board has determined that the Veteran is not entitled to a presumption of exposure to Agent Orange as discussed below, and no competent evidence of a link to service.  While the Veteran has stated that he believes his heart disease is linked to service, the only evidence that it is related to his military service is the unsupported lay assertion of a connection inherent in any service connection claim.  Since there is no evidence of heart disease in service or any injury or event in service that might have led to heart disease and no competent suggestion of a link to service, referral for a VA medical examination is not warranted.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars of the United States.  Here, during the Board hearing, the VLJ explained to the Veteran and his representative that he had not had an opportunity to review the claims file prior to the hearing.  The Veteran and his representative affirmatively agreed to continue with the hearing despite the VLJ's notification.  The VLJ asked questions concerning the Veteran's in-service duties and any exposure to herbicides, and the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the Veteran nor his representative have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran asserts that his current heart disability is the result of exposure to herbicides during active duty service off the coast of Vietnam and, as such, he is entitled to presumptive service connection.  Specifically, the Veteran states that he served aboard the USS Joseph Strauss, which anchored in Danang Harbor.  The Veteran also asserts that the ship was often very close to shore, and that the water used aboard the ship came from the harbor.  Due to the proximity to shore, the Veteran asserts that he was exposed to Agent Orange during his active duty service, and that such exposure caused his current heart disability.

Service connection may be established for a disability resulting from a disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arteriosclerosis, which includes atherosclerosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309; see DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 174 (31st ed. 2007). 

Additionally, the law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  
38 C.F.R. § 3.309(e).  In order for presumptive service connection to be granted based on herbicide exposure, the evidence must demonstrate that the Veteran was present at some point on the landmass or inland waters of the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); Haas, 525 F.3d at 1197.

The evidence demonstrates that the Veteran had active duty service from September 1969 through July 1971, during which he served aboard the USS Joseph Strauss while this ship operated off the coast of the Republic of Vietnam.  Service onboard a "blue water" naval vessel off the coast of Vietnam is not sufficient to establish presumptive exposure to herbicides.  Haas, 525 F.3d at 1197.  Specifically, service aboard a ship that anchored in an open, deep-water harbor, including Danang Harbor, along the coast of the Republic of Vietnam does not constitute inland waterway service or qualify as docking, and is not sufficient to establish presumptive exposure to herbicides.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance. Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated. VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k. Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.

The evidence indicates that the Veteran served aboard a blue water naval vessel.  While the USS Joseph Strauss anchored in the deep water harbor of Danang during the Veteran's time aboard, it did not dock at Danang Harbor.  Further, a statement from a Commanding Officer of the ship and deck logs submitted by the Veteran do not document any small boat activity to shore or that personnel debarked the ship.  The Board notes that while the USS Joseph Strauss did operate temporarily in the Republic of Vietnam's inland waterways, such operations occurred in 1966 and 1968, before the Veteran entered active duty.  VA and DOD maintain a list of ships that served in the inland waterways of Vietnam, and while the USS Joseph Strauss is on that list, it is only noted to have had such service on specific dates in 1966 and 1968 before the Veteran served on board.  The Veteran testified at the hearing that he remembered the ship entering the mouth of a river and having to reverse out back into open water, but there is no notation of such an exercise in the deck logs or elsewhere.  Further, the Board finds it highly probative that the Veteran reports that he never went ashore in the Republic of Vietnam, either on leave or on duty.  

In support of his claim, the Veteran submitted a report prepared for the Department of Veteran Affairs in Australia regarding Australian Vietnam veterans' possible herbicide exposure through drinking water.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 
11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim.  The article submitted by the Veteran falls into this general category.  Although the article discusses herbicide exposure in the Republic of Vietnam, it does not pertain specifically to this Veteran, and the article is not combined with any opinion of a medical professional.  Therefore, this evidence is not probative with regard to the issue on appeal.  

Additionally, in his initial claim, the Veteran referenced a July 2004 Board decision rendered in a different veteran's appeal that awarded service connection for diabetes mellitus on a presumptive basis due to exposure to herbicides.  That appeal also involved a veteran who was stationed aboard a ship anchored in Danang Harbor.  However, the Board notes that past opinions are non-precedential, and the decision as to one veteran can have no precedential weight in the decision for a different veteran.  38 C.F.R. § 20.1303 (2014).  As a result, this evidence is not probative with respect to the Veteran's claim.  Additionally, as previously discussed, it is VA policy to consider deep water harbors, such as Danang harbor, to not be part of the inland waterways of Vietnam.

As the Veteran served exclusively on a blue water ship and denies ever visiting the mainland of the Republic of Vietnam, the Board finds that the preponderance of the evidence is against the finding that the Veteran served in the Republic of Vietnam.  Therefore, the Board finds that the Veteran cannot be presumed to have been exposed to herbicides, to include Agent Orange, during his active duty service.  
38 U.S.C.A. § 1116(f).  

Additionally, although the Veteran's heart disability includes a current diagnosis of a form of arteriosclerosis (atherosclerotic heart disease), a chronic disease listed in 38 C.F.R. § 3.309(a), the evidence demonstrates that the first diagnosis was in 2008, approximately 37 years after separation from service.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 174.  As such, the evidence does not show that a heart disability manifested to a compensable degree within one year of service, and service connection for a chronic disability cannot be granted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309; see also Walker, 708 F.3d 1331.  

Despite these findings, when a veteran does not qualify for service connection on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The first element of direct service connection is a current disability.  The Veteran's private medical records indicate that he was diagnosed with ischemic heart disease, coronary artery disease, and atherosclerotic heart disease following a myocardial infarction and coronary bypass in April 2008.  As such, the Board finds that the Veteran has established a current disability for the purpose of service connection.

Once a current disability has been established, a veteran must also establish an in-service incurrence or aggravation of a disease or injury and a nexus between such in-service incurrence and the current disability. The Veteran's service treatment records, including his separation examination, do not demonstrate complaints of, treatment for, or a diagnosis of a heart disability.  Additionally, the Veteran has not asserted that his heart disability had its onset during active duty or has been continuously present since his discharge from active duty.  The record shows, and the Veteran does not dispute, that his heart disability was not diagnosed until 2008, approximately 37 years following his discharge from active duty.  Further, the evidence does not show that the Veteran was exposed to herbicides during active duty.  As such, the Veteran has not established an in-service event or injury for service connection purposes.

In addition, the evidence does not include a competent medical opinion relating the Veteran's current heart disability to his active duty service.  The Board acknowledges the Veteran's lay statements regarding the correlation between his heart disability and exposure to herbicides.  However, it is well known that a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of a heart disability, to include coronary artery disease, ischemic heart disease, atherosclerotic heart disease, and myocardial infarction.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d 1313.  Here, however, the Board finds the nature and etiology of a heart disability is not something for which a layman is competent to provide an opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  The record does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the nature of his heart disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay opinions provided by the Veteran do not constitute competent medical evidence and lack probative value.  Accordingly, the Board finds that the Veteran has not established a nexus between his heart disability and any in-service event or injury.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a heart disability, to include as due to exposure to herbicides.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for a heart disability is denied.



_______________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


